26 F. Supp. 2d 481 (1998)
UNITED STATES of America, Plaintiff,
v.
BRONX REPTILES, INC., Defendant.
No. 97 CR 719(SJ).
United States District Court, E.D. New York.
November 18, 1998.
Zachary W. Carter, U.S. Atty., E.D. of N.Y., Brooklyn, NY by Stanley N. Alpert, Asst. U. S. Atty., for U.S.
Irving Heisler, New York City, for defendant.

ORDER
JOHNSON, District Judge.
On December 17, 1996, Magistrate Judge Cheryl L. Pollack convicted defendant Bronx Reptiles, Inc. of the illegal importation of 73 Solomon Island frogs into the United States under inhumane and unhealthful conditions in contravention of 18 U.S.C. § 42(c). Defendant now appeals Magistrate Judge Pollack's misdemeanor guilty verdict.
Convictions by a United States magistrate may be appealed as a matter of right from the judgment of the magistrate to a judge of the district court in the district in which the offense was committed. See 18 U.S.C. § 3402. The scope of appeal shall be the same as an appeal from a judgment of a district court to a court of appeals. See Fed.R.Crim.P. 58(g)(2)(D). In reviewing the sufficiency of evidence to sustain a conviction following trial before a magistrate, a district court must view the evidence in the light most favorable to the government. United States v. Robinson, 523 F. Supp. 1006, 1012 (E.D.N.Y.1981). This Court must draw all reasonable inferences in favor of the government and reverse only if the magistrate's conclusions were clearly erroneous. Id. at 1012. A magistrate's conclusions of law are subject to de novo review. See, e.g., United States v. Orme, 851 F. Supp. 708, 709 (D.Md. 1994).
*482 On appeal to this Court, Defendant argues that the Magistrate erred in finding that 18 U.S.C. § 42(c) was intended to be a general intent crime. Reviewing Magistrate Judge Pollack's opinion and order in light of the applicable law, this Court affirms the verdict of guilty made on December 17, 1996.
SO ORDERED.